89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sylvia M. WESTLUND, Appellant,v.HONEYWELL, a Delaware corporation, Appellee.
No. 95-2900.
United States Court of Appeals, Eighth Circuit.
Submitted June 17, 1996.Filed June 24, 1996.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sylvia Westlund appeals the District Court's1 grant of summary judgment to Honeywell in her action under the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1001-1461 (1994).   After de novo review of the record and the parties' briefs, we conclude the judgment of the District Court was correct.   Accordingly, we affirm for the reasons stated in the District Court's order.   See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota